DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 16, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1).

In regards to claim(s) 1 and 16, LEE (US 20150295976 A1) teaches a method of wireless communications by a receiving device, comprising: 
communicating about content of a known payload with a transmitting device;
 requesting, from the transmitting device([Par. 69] “…When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”); receiving the known payload in response to the requesting ([Par. 69] “the eNB 500 may select a segment matching the current network condition or the like from among the segments for the 0th time interval from the start positon of 0 second and send the selected segment to the UE 400.”); and 
The method of LEE differs from the method of claim 1, in that LEE is silent on the known payload (being) for training an artificial neural network and performing online training of the artificial network with the known payload. Despite these differences similar features have been seen in other prior art involving cellular communication. Like LEE,  SANCHEZ CHARLES [Par. 18](US 20070043565 A1) teaches features pertaining network traffic, “…data from the network..”. Aggarwal teaches where the data is used to perform online training of an artificial neural network, “[0018]…to determine which pivotal nodes to utilize for routing a traffic demand, the routing manager 113 can utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections…The online training phase uses data from the network 100 to train the machine learning models.…”
Thus based upon the teachings of SANCHEZ CHARLES it would have been obvious to a person of ordinary skill in the art to modify LEE to use the network data of LEE (i.e. video streams) for online training of an artificial network, to thus arrive at requesting, from the transmitting device, the known payload for training an artificial neural network and performing online training of the artificial neural network with the known payload, for the benefit of optimizing network performance. 

In regards to claim(s) 18, LEE teaches the receiving device of claim 16, in which the request for the known payload originates from either a user equipment (UE) When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”).
The method of LEE differs from the method of claim 18, in that LEE is silent on where the requesting from the UE is for downlink training. Despite these differences similar features have been seen in other prior art involving cellular communication. Like LEE,  SANCHEZ CHARLES [Par. 18](US 20070043565 A1) teaches features pertaining network traffic, “…data from the network..”. Aggarwal teaches where the data is used to perform online training of an artificial neural network, “[0018]…to determine which pivotal nodes to utilize for routing a traffic demand, the routing manager 113 can utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections…The online training phase uses data from the network 100 to train the machine learning models.…”
Thus based upon the teachings of SANCHEZ CHARLES it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE to use the network data of LEE (i.e. video streams) for online training of an artificial network, to thus arrive the receiving device of claim 16, in which the request for the known payload originates from either a user equipment (UE) for downlink training, for the benefit of optimizing network performance. 






Claim(s) 2, 3, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of NIU (US 20140226552 A1).

In regards to claim(s) 2 and 17, LEE is silent on the method of claim 1, in which the known payload is received in at least one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH). Despite these differences similar features have been seen in other prior art involving the communicating of video data in a cellular network. NIU (US 20140226552 A1) [Par. 34]  teaches a cellular network where a payload is received by a PDSCH, “[0034] The eNB can dynamically allocate resources and transmit the PDSCH 306a. 306b, and 306c to each of the UEs (UE1, UE2, and UE3) in the multicast group in a single transmission, which can be decoded by each of the UEs in the multicast. Providing further detail for step 306a, 306b, and 306c, the eNB can send a PDCCH for resource allocation of the PDSCH. The PDCCH can be masked by the MC-RNTI. The MC-RNTI or C-RNTI can be used by the encoder or scrambler to allow the UEs to receive the transmissions intended for the UEs. Masking the PDCCH allows UEs with a matching MC-RNTI to decode the message. The scrambling seed of the scrambler or the decoder can be initialized using the MC-RNTI with the common CID, such as CID=0, to scramble the payload, where the payload can be the data on the PDSCH. Data, such as a video conference call, can be transmitted via the PDSCH.”
Thus based upon the teachings of NIU it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify, LEE such that the known payload of LEE is received via PDSCH as similarly seen NIU, in order to arrive the method of claim 1, in which the known payload is received in at least one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), in order to take advantage of the reliability of the PDSCH for the delivery of data.

In regards to claim(s) 3, LEE teaches the method of claim 2, in which the requesting for the known payload originates from either a user equipment (UE) When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”).
The method of LEE differs from the method of claim 1, in that LEE is silent on where the requesting from the UE is for downlink training. Despite these differences similar features have been seen in other prior art involving cellular communication. Like LEE,  SANCHEZ CHARLES [Par. 18](US 20070043565 A1) teaches features pertaining network traffic, “…data from the network..”. Aggarwal teaches where the data is used to perform online training of an artificial neural network, “[0018]…to determine which pivotal nodes to utilize for routing a traffic demand, the routing manager 113 can utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections…The online training phase uses data from the network 100 to train the machine learning models.…”
Thus based upon the teachings of SANCHEZ CHARLES it would have been obvious to a person of ordinary skill in the art to modify LEE to use the network data of LEE (i.e. video streams) for online training of an artificial network, to thus arrive the method of claim 2, in which the requesting for the known payload originates from either a user equipment (UE) for downlink training or a base station for uplink training, for the benefit of optimizing network performance. 


Claim(s) 4, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of NAMMI (US 20130121269 A1).

In regards to claim 4, and 19,  LEE is silent on the method of claim 1, in which the requesting describes characteristics for the known payload ([Par. 69] “…When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”);Despite these differences similar features have been seen in other prior art involving network communications. The method of LEE differs from the method of claim 1, in that LEE is silent on the known payload (being) for training an artificial neural network and performing online training of the artificial network with the known payload. Despite these differences similar features have been seen in other prior art involving cellular communication. Like LEE,  SANCHEZ CHARLES [Par. 18](US 20070043565 A1) teaches features pertaining network traffic, “…data from the network..”. Aggarwal teaches where the data is used to perform online training of an artificial neural network, “[0018]…to determine which pivotal nodes to utilize for routing a traffic demand, the routing manager 113 can utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections…The online training phase uses data from the network 100 to train the machine learning models.…”
Thus based upon the teachings of SANCHEZ CHARLES it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE to use the network data of LEE (i.e. video streams) for online training of an artificial network, to thus arrive the method of claim 1, in which the requesting describes characteristics for the known payload ([Par. 69] “…When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”);, for the benefit of optimizing network performance. 
LEE in view of SANCHEZ CHARLES further differs from claim 4, in that the combined teachings are silent on where the requesting describes at least one of a MCS and a beam pair or a rank and training based on the at least MCS and beam pair or a rank. However similar features have been seen in other prior art involving cellular communications.
 	 NAMMI (US 20130121269 A1) [Par. 56] teaches where a request describes a MCS and a beam pair or a rank for a payload for purpose of controlling the MCS and beam rank of the payload. “[0056] Wireless terminal 200 may transmit CQI/PCI information (over uplink control channel HS-DPCCH) including a rank indicator RI (requesting/recommending a MIMO transmission rank), a precoding control index PCI (requesting/recommending a precoding vector, also referred to as a precoding index), and a modulation/coding scheme (MCS) for subsequent downlink transmissions from base station 100 to wireless terminal 200. Base station processor 101 may select the requested/recommended MIMO rank/vector and/or MCS and/or a different MIMO rank/vector and/or MCS, and base station 100 may indentify the selected MIMO rank/vector and/or MCS in downlink signaling transmitted to wireless terminal 200. Base station 100 may then transmit one or more transport data blocks using respective MIMO layers/streams over the downlink channel in a subsequent TTI/TFRE in accordance with the selected MIMO rank/vector and/or MCS as downlink traffic.”
	Thus based upon the teachings of NAMMI it would have obvious to further modify the teachings of LEE in view of SANCHEZ CHARLES to the method of claim 1, in which the requesting describes characteristics for the known payload the characteristics comprising at least one of a modulation and coding scheme (MCS), a beam pair or a rank, the training based on the characteristics, for the benefit of providing an adjustable MCS and/or beam pair/rank.

Claim(s) 5, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of Pajukoski (US 2013/0315188) in view of ZHANG (20150009939 A1)

In regards to claim(s) 5 and 21, LEE is silent on the method of claim 1, further comprising receiving information comprising a periodicity, time and frequency resources, and payload size of the known payload, the information carried by at least one of radio resource control (RRC) signaling, a media access control layer (MAC) control element, or PDCCH downlink control information (DCI).
Despite these differences similar features have been seen in other prior art involving resource configuration. Pajukoski (US 2013/0315188) teaches receiving information comprising a periodicity and a payload size of a payload carried by RRC, “[0054]…eNB configures parameters, such as periodicity and payload size, via higher layers using radio resource configuration (RRC). In step 402, the RRC configuration signalling is received in the terminal apparatus 202…”
Thus based upon the teachings of Pajukoski it would have been obvious before the effective filing date of the invention to further modify Lee to arrive at receiving information comprising a periodicityfor the benefit of controlling a periodicity and size of a payload (i.e. known payload of Lee).
The combined teachings LEE in view of SANCHEZ CHARLES in vie of PAJUKOSKI further differ from claim 5, in that the combined teachings are silent on, receiving information comprising time and frequency resources. Despite these differences similar features have been seen in other prior art involving resource configuration. ZHANG [Par. 183 – Par. 194] (US 2015/0009939) teaches receiving information comprising time/frequency resources, resource blocks via PDCCH DCI, “[0183] Where, when the sending module 603 sends the calculated resource indication value RIV to the user equipment, the resource indication value RIV is carried in downlink control information DCI of a physical downlink control channel PDCCH, and is sent to the user equipment through the DCi.
 [0194] Or, what the RIV indicates is a location of a continuous virtual resource block VRB and a length of the resource block; the sending module 603 indicates whether to use a distributed virtual resource block VRB mapping by using a localized/distributed virtual resource block VRB assignment flag in the downlink control information DCI.”
Thus based upon the teachings of ZHANG it would have been obvious before the effective filing date of the invention to further modify Lee to arrive at receiving information comprising a periodicityelement, or PDCCH downlink control information (DCI), for the benefit of controlling the time and frequency resources of a payload (i.e. known payload of Lee).

Claim(s) 6-7, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KIM (US 20110273996 A1).
In regards to claim 6, LEE is silent on the method of claim 1, in which the known payload is received in at least one of a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH). Despite these differences similar features have been seen in other prior art involving delivery of a payload in a cellular network. KIM teaches where a payload is received in a PDCCH, “[0110] If a UE knows a carrier on which its own PDCCH will be monitored, the UE can monitor a joint-coded PDDCH like in the existing method. However, the size of a payload of the joint-coded PDCCH in a multiple carrier system may be larger than the size of a payload of a PDCCH in a legacy system. Accordingly, more CCE aggregation levels than the existing {1, 2, 4, 8} may be required.”
Thus based upon the findings of KIM (US 20110273996 A1) it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE to arrive at on the method of claim 1, in which the known payload is received in at least one of a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH), in order to take advantage of the yielded by use of standardize PDDCH for the delivery of the known payload of LEE.

In regards to claim 7, LEE is silent on the method of claim 6, in which the known payload is received in the PDCCH and paired with another known payload in one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH).
Despite these differences similar features have been seen in other prior art involving delivery of a payload in a cellular network. KIM teaches where PDCCH is paired with PDSCH” [0074] For clarity, the transmission of a PDCCH-PDSCH pair is taken into account in a downlink carrier, but a person having ordinary skill in the art may easily apply the transmission of the PDCCH-PDSCH pair to the transmission of a PDCCH-PUSCH pair.”
Thus based upon the findings of KIM (US 20110273996 A1) it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE to arrive at on the method of claim 6, in which the known payload is received in the PDCCH and paired with another known payload in one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH). in order to take advantage of the yielded by use of standardize PDDCH and PDSCH for the delivery of the known payloads of LEE.

In regards to claim 20, LEE is silent on the receiving device of claim 16, in which the known payload is received in a physical downlink control channel (PDCCH) and paired with another known payload in either a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH).
Despite these differences similar features have been seen in other prior art involving delivery of a payload in a cellular network. KIM teaches where PDCCH is paired with PDSCH” [0074] For clarity, the transmission of a PDCCH-PDSCH pair is taken into account in a downlink carrier, but a person having ordinary skill in the art may easily apply the transmission of the PDCCH-PDSCH pair to the transmission of a PDCCH-PUSCH pair.”
Thus based upon the findings of KIM (US 20110273996 A1) it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE to arrive at the receiving device of claim 16, in which the known payload is received in a physical downlink control channel (PDCCH) and paired with another known payload in either a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), in order to take advantage of the yielded by use of standardize PDDCH and PDSCH for the delivery of the known payloads of LEE.




Claim(s) 8, 22,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of NIU (US 20140355493 A1) in view of YANG (US 20190149298 A1)

In regards to claim(s) 8 and 22, LEE is silent on the method of claim 1, in which the known payload is based on a radio resource control (RRC) scrambling seed. Despite these differences similar features have been seen in other prior art involving cellular communications.
NIU (US 20140355493 A1) teaches a scrambling seed scrambling a payload for the purpose of multiplexing multiple devices on a cellular communication channel “[0018]…In another example, the transmission station can initialize a scrambling seed of a scrambler for scrambling a physical downlink control channel (PDCCH) and/or data in a physical downlink shared data channel (PDSCH) using the MC-RNTI. Then, the transmission station can allocate PDSCH resources for the multicast group using the PDCCH masked by the MC-RNTI. In addition, the MC-RNTI can be used to descramble the PDCCH and/or data in the PDSCH.” 
YANG (US 20190149298 A1) [Par. 16] teaches where a RRC scrambling seed, RRC signaled scrambling ID, “Under the proposed scheme, the generation of H, the optional row permutation, the column selection and a scrambling seed used in the scrambling may be controlled by a UE identification (e.g., Cell Radio Network Temporary Identifier or C-RNTI), a cell identification (ID) of a cell with which the UE is associated, a slot index and/or a radio resource control (RRC) signaled scrambling ID. ”
Thus based upon the teachings of NIU it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE, to arrive at the method of claim 1, in which the known payload is based on a scrambling seed, in order to facilitate the multiplexing of multiple devices on a communication channel.
LEE in view of SANCHEZ-CHARLES in view of NIU further differs from claim 8, in that the combined teachings are silent on wherein the scrambling seed is a RRC scrambling seed.
However, YANG (US 20190149298 A1) [Par. 16] teaches where a RRC scrambling seed, RRC signaled scrambling ID, “Under the proposed scheme, the generation of H, the optional row permutation, the column selection and a scrambling seed used in the scrambling may be controlled by a UE identification (e.g., Cell Radio Network Temporary Identifier or C-RNTI), a cell identification (ID) of a cell with which the UE is associated, a slot index and/or a radio resource control (RRC) signaled scrambling ID. ”
Thus based upon the teachings of NIU it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE, to arrive at the method of claim 1, in which the known payload is based on RRC scrambling seed, in order to facilitate the multiplexing of multiple devices on a communication channel.

Claim(s) 9, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of LIANG (US 20110007643 A1).

In regards to claim(s) 9 and 23, LEE is silent on the method of claim 1, in which the requesting occurs via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) for a UE, or via a physical downlink control channel (PDCCH) or a MAC-CE for a base station. However, the use of PUCCH and the PDCCH for delivery of requests messages is well known.
LIANG [Par. 64] (US 20110007643 A1) shows a UE sending a request to a BS on a PUCCH, “[0054] Each user equipment may alternatively determine the number, M, of resource blocks which is necessary to be fed back through signaling manner. As shown in FIG. 10, the UE 3000 transmits a request signaling to the BS 500 through the physical uplink control channel (PUCCH)”
Thus based upon the teachings of WANG It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify LEE, to arrive at the method of claim 1 the method of claim 1, in which the requesting occurs via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) for a UE, or via a physical downlink control channel (PDCCH) or a MAC-CE for a base station, in order to take advantage of the standardize use of PUCCH for the delivery of uplink requests.


Claim(s) 10, 24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KIM (US 20180206223 A1)

In regards to claim(s) 10 and 24, LEE is silent on the method of claim 1, in which the known payload is received in a physical uplink control channel (PUCCH) with related parameters signaled separately via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control layer (MAC) control element (CE), the related parameters comprising at least one of a PUCCH format, uplink control information (UCI) types multiplexed, or payload size. Despite these differences similar features have been seen in other prior art involving cellular communications.
KIM (US 20180206223 A1) [Par. 86] teaches a payload received via a PUCCH, “[0086] In the current LTE-A standard document, a UE uses PUCCH format 3 for the usage of ACK/NACK feedback for DL data. Although the UE has sent maximum 2-bit ACK/NACK information to a base station through PUCCH format 1a/1b, as TDD system and CA environment are established, overhead of ACK/NACK information increases and PUCCH format 3 of a larger capacity is introduced to resolve the increasing overhead.”. [Par. 88] teaches a related parameter, a PUCCH format signaled separately from the PUCCH communication via RRC signaling, “[0088]…As a result, PUCCH format 3 having maximum 22-bit capacity is defined and a base station can inform a UE whether the PUCCH format 3 is used through RRC signaling.”
Thus based upon the teachings of KIM it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify LEE to arrive at the method of claim 1, in which the known payload is received in a physical uplink control channel (PUCCH) with related parameters signaled separately via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control layer (MAC) control element (CE), the related parameters comprising at least one of a PUCCH format, uplink control information (UCI) types multiplexed, or payload size, in order to provide a reliable means for the delivery and configuration of uplink information in a cellular network.

Claim(s) 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1). 

In regards to claim(s) 11 and 25, LEE teaches a method of wireless communications by a transmitting device, comprising: communicating about content of a known payload with a receiving device ([Par. 69] “…When a video request message containing “http://www.s.com/NSS-0.sub.—0” is received from the UE 400, the eNB 500 may select a segment matching the current network condition or the like from among the segments…”);  and transmitting the known payload to the receiving device the eNB 500 may select a segment matching the current network condition or the like from among the segments for the 0th time interval from the start position of 0 second and send the selected segment to the UE 400.”);
LEE differs from claim 11, in that LEE is silent on the following limitations (1) transmitting an indication informing the receiving device that the known payload will be transmitted and (2) unicasting the known payload to the receiving device for online training of a neural network.
Despite these differences similar features have been seen in other prior art involving cellular communications.  SANCHEZ CHARLES [Par. 18](US 20070043565 A1) teaches features pertaining network traffic, “…data from the network..”. Aggarwal teaches where the data is used to perform online training of an artificial neural network, “[0018]…to determine which pivotal nodes to utilize for routing a traffic demand, the routing manager 113 can utilize an AI or machine learning model (e.g., a neural network) to determine the optimal pivotal node selections…The online training phase uses data from the network 100 to train the machine learning models.…”
Thus based upon the teachings of SANCHEZ CHARLES it would have been obvious to a person of ordinary skill in the art to modify LEE to use the network data of LEE (i.e. video streams) for online training of an artificial network, to thus arrive at transmitting the known payload to the receiving device for online training of a neural network, for the benefit of optimizing network performance. 
The combined teachings of LEE in view of SANCHEZ CHARLES further differ from claim 11, in that the combined teachings are silent on (1) transmitting an indication informing the receiving device that the known payload will be transmitted and (2) unicasting the known payload to the receiving device for (the) online training of the neural network. Despite these differences similar features have been seen in other prior art involving wireless communications.
Kodialam (US 20070237081 A1) [Par. 77] teaches unicasting a communication for benefit of providing a point to point communication service. Thus based upon the teachings of Kodialam it would have been obvious to further modify LEE by unicasting a communication (i.e. the known payload of LEE) to arrive unicasting the known payload to the receiving device for (the) online training of the neural network for the benefit of providing a point-to-point communication service.
The combined teachings of LEE in view of SANCHEZ CHARLES in view of KODIALAM further differ from claim 11, in that the combined teachings are silent on (1) transmitting an indication informing the receiving device that the known payload will be transmitted. Despite these differences similar features have been seen in other prior art involving cellular communications.
BASHAR (US 20150223075 A1)  [Par. 47] teaches transmitting an indication, a reservation, informing a receiving device that a payload will be transmitted, for the benefit of increasing the reliability of a communication, “[0047] The reservation message can be transmitted by LTE-U eNB or UE prior to transmitting the actual LTE data to reserve the medium, as well as during the LTE transmission, to further extend or reinforce the reservation. The placement of reservation message can be selected (1) from a control channel region of LTE-U, (2) from a muting gap indicated by a reservation muting symbol pattern indicator, (3) from a time division duplex (TDD) guard period (GP), (4) from a TDD uplink pilot time slot (UpPTS), (5) from an empty uplink (UL) subframe or (6) from a sounding reference signal (SRS).”
Thus based upon the teachings of BASHAR it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the combined teachings of LEE in view of SANCHEZ CHARLES in view of KODIALAM to transmit an indication informing the receiving device that a payload (i.e. known payload of LEE) will be transmitted for the benefit of improving the reliability of the cellular communication.


Claim(s) 12, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) in view of LEE (US 20110143796 A1).

In regards to claim 12 and 26, LEE is silent on the method of claim 11, in which the indication comprises a base station indication in either a physical downlink control channel (PDCCH) or a media access control (MAC) layer control element (MAC-CE) in response to the known payload being transmitted in a physical downlink shared channel (PDSCH) for downlink training.
Despite these differences similar features have been seen in other prior art involving cellular communication. LEE (US 20110143796 A1) teaches where PDCCH transmission is made in response to a payload being transmitted in a PDSCH, “[0145] Referring to FIG. 22, a downlink CC on which a PDSCH is transmitted may be equal to or different from a downlink CC on which a PDCCH for scheduling the PDSCH is transmitted. Therefore, a PDCCH for the UE #1 is transmitted only through the CC #1 and the CC #3 indicated by the monitoring set field, whereas the PDSCH may be transmitted through all downlink CCs, i.e., the CC #1 to the CC #3. In a subframe n+1, a PDCCH for the CC #2 is transmitted through the CC #1. In this case, according to a CC indicator or a predetermined rule, the UE #1 can know for which downlink CC the PDCCH is used.”.
Thus based upon the teachings of LEE (US 20110143796 A1) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the combined teachings of LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) by where a PDCCH transmission (i.e. indication suggested by LEE in view of SANCHEZ CHARLES in view of KODIALAM in view of BASHAR) is made in response to a transmission in a PDSCH (i.e. such as the known payload taught by LEE) to thus arrive at , the method of claim 11, in which the indication comprises a base station indication in either a physical downlink control channel (PDCCH) or a media access control (MAC) layer control element (MAC-CE) in response to the known payload being transmitted in a physical downlink shared channel (PDSCH) for downlink training, in order to provide a reliable means of scheduling downlink transmissions.


Claim(s) 13, 27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) in view of KIM (US 20200404648 A1).


In regards to claim(s) 13 and 27, LEE is silent on the method of claim 11, in which the indication comprises a user equipment (UE) indication in either a physical uplink control channel (PUCCH) or a media access control (MAC) layer control element (MAC-CE) in response to the known payload being transmitted in a physical uplink shared channel (PUSCH) for uplink training.
Despite these differences similar features have been seen in other prior art involving cellular communication. KIM (US 20200404648 A1) teaches where PUCCH transmission is made in response to a payload being transmitted in a PUSCH, “[0198] In consideration of the fact that a minimum of 4 msec is basically required from a reception timing of a UL grant to a transmission timing of a PUSCH in a legacy LTE system, a timing at which a UE actually transmits the PUSCH may be after at least SF #n+4 even though the UE transmits a PUCCH for scheduling PUSCH transmission in SF #n on an LAA SCell after an eNB succeeds in performing LBT even in the LAA system to which the present disclosure is applicable.”
Thus based upon the teachings of KIM (US 20200404648 A1)  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the combined teachings of LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) by where a PUCCH transmission (i.e. indication suggested by LEE in view of SANCHEZ CHARLES in view of KODIALAM in view of BASHAR) is made in response to a transmission in a PUSCH (i.e. such as the known payload taught by LEE) to thus arrive at , the method of claim 11, indication comprises a user equipment (UE) indication in either a physical uplink control channel (PUCCH) or a media access control (MAC) layer control element (MAC-CE) in response to the known payload being transmitted in a physical uplink shared channel (PUSCH) for uplink training, in order to provide a reliable means of scheduling uplink transmissions.




Claim(s) 14, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) ) in view of Pajukoski (US 2013/0315188) in view of ZHANG (20150009939 A1)


In regards to claim 14 and 28,, LEE is silent on the method of claim 11, further comprising transmitting information comprising a periodicity, time and frequency resources, and payload size of the known payload, the information carried by radio resource control (RRC) signaling, a media access control layer (MAC) control element, or PDCCH downlink control information (DCI).
Despite these differences similar features have been seen in other prior art involving resource configuration. Pajukoski (US 2013/0315188) teaches transmitting information comprising a periodicity and a payload size of a payload carried by RRC, “[0054]…eNB configures parameters, such as periodicity and payload size, via higher layers using radio resource configuration (RRC). In step 402, the RRC configuration signalling is received in the terminal apparatus 202…”
Thus based upon the teachings of Pajukoski it would have been obvious before the effective filing date of the invention to further modify Lee to arrive at transmitting information comprising a periodicityfor the benefit of controlling a periodicity and size of a payload (i.e. known payload of Lee).
The combined teachings LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) in view of PAJUKOSKI further differ from claim 14, in that the combined teachings are silent on, transmitting  information comprising time and frequency resources. Despite these differences similar features have been seen in other prior art involving resource configuration. ZHANG [Par. 183 – Par. 194] (US 2015/0009939) teaches transmitting information comprising time/frequency resources, resource blocks via PDCCH DCI, “[0183] Where, when the sending module 603 sends the calculated resource indication value RIV to the user equipment, the resource indication value RIV is carried in downlink control information DCI of a physical downlink control channel PDCCH, and is sent to the user equipment through the DCi.
 [0194] Or, what the RIV indicates is a location of a continuous virtual resource block VRB and a length of the resource block; the sending module 603 indicates whether to use a distributed virtual resource block VRB mapping by using a localized/distributed virtual resource block VRB assignment flag in the downlink control information DCI.”
Thus based upon the teachings of ZHANG it would have been obvious before the effective filing date of the invention to further modify Lee to arrive at the method of claim 11, further comprising transmitting information comprising a periodicityfor the benefit of controlling the time and frequency resources of a payload (i.e. known payload of Lee).

Claim(s) 15, 29,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) ) in view of NIU (US 20140355493 A1) in view of YANG (US 20190149298 A1)

In regards to claim 15 and 29,  LEE is silent on the method of claim 11, in which the known payload is based on a radio resource control (RRC) scrambling seed. Despite these differences similar features have been seen in other prior art involving cellular communications.
NIU (US 20140355493 A1) teaches a scrambling seed scrambling a payload for the purpose of multiplexing multiple devices on a cellular communication channel “[0018]…In another example, the transmission station can initialize a scrambling seed of a scrambler for scrambling a physical downlink control channel (PDCCH) and/or data in a physical downlink shared data channel (PDSCH) using the MC-RNTI. Then, the transmission station can allocate PDSCH resources for the multicast group using the PDCCH masked by the MC-RNTI. In addition, the MC-RNTI can be used to descramble the PDCCH and/or data in the PDSCH.” 
YANG (US 20190149298 A1) [Par. 16] teaches where a RRC scrambling seed, RRC signaled scrambling ID, “Under the proposed scheme, the generation of H, the optional row permutation, the column selection and a scrambling seed used in the scrambling may be controlled by a UE identification (e.g., Cell Radio Network Temporary Identifier or C-RNTI), a cell identification (ID) of a cell with which the UE is associated, a slot index and/or a radio resource control (RRC) signaled scrambling ID. ”
Thus based upon the teachings of NIU it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE, to arrive at the method of claim 11, in which the known payload is based on a scrambling seed, in order to facilitate the multiplexing of multiple devices on a communication channel.
LEE in view of SANCHEZ-CHARLES in view of KODIALAM in view of BASHAR in view of NIU further differs from claim 11, in that the combined teachings are silent on wherein the scrambling seed is a RRC scrambling seed.
However, YANG (US 20190149298 A1) [Par. 16] teaches where a RRC scrambling seed, RRC signaled scrambling ID, “Under the proposed scheme, the generation of H, the optional row permutation, the column selection and a scrambling seed used in the scrambling may be controlled by a UE identification (e.g., Cell Radio Network Temporary Identifier or C-RNTI), a cell identification (ID) of a cell with which the UE is associated, a slot index and/or a radio resource control (RRC) signaled scrambling ID. ”
Thus based upon the teachings of NIU it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify LEE, to arrive at the method of claim 11, in which the known payload is based on RRC scrambling seed, in order to facilitate the multiplexing of multiple devices on a communication channel.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20150295976 A1) in view of SANCHEZ CHARLES(US 20070043565 A1) in view of KODIALAM (US 20070237081 A1) in view of BASHAR (US 20150223075 A1) ) in view of NIU (US 20140355493 A1) in view of YANG (US 20190149298 A1)

In regards to claim 30, LEE is silent on the transmitting device of claim 25, in which the at least one processor is further configured to request via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) for a UE, or via a physical downlink control channel (PDCCH) or a MAC-CE for a base station. However, the use of PUCCH and the PDCCH for delivery of requests messages is well known.
LIANG [Par. 64] (US 20110007643 A1) shows a UE sending a request to a BS on a PUCCH, “[0054] Each user equipment may alternatively determine the number, M, of resource blocks which is necessary to be fed back through signaling manner. As shown in FIG. 10, the UE 3000 transmits a request signaling to the BS 500 through the physical uplink control channel (PUCCH)”
Thus based upon the teachings of WANG It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify LEE, to arrive at the transmitting device of claim 25, in which the at least one processor is further configured to request via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) for a UE, or via a physical downlink control channel (PDCCH) or a MAC-CE for a base station, in order to take advantage of the standardize use of PUCCH for the delivery of uplink requests.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476